 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   ALICIA CHRISTINA PLASCENCIA,        )    NO. CV 18-3614-E
                                         )
12                  Plaintiff,           )
                                         )
13        v.                             )    MEMORANDUM OPINION
                                         )
14   NANCY A. BERRYHILL, DEPUTY          )    AND ORDER OF REMAND
     COMMISSIONER FOR OPERATIONS,        )
15   SOCIAL SECURITY,                    )
                                         )
16                  Defendant.           )
                                         )
17

18        Pursuant to sentence four of 42 U.S.C. section 405(g), IT IS

19   HEREBY ORDERED that Plaintiff’s and Defendant’s motions for summary

20   judgment are denied and this matter is remanded for further

21   administrative action consistent with this Opinion.

22

23                                  PROCEEDINGS

24

25        Plaintiff filed a complaint on April 30, 2018, seeking review of

26   the Commissioner’s denial of benefits.   The parties filed a consent to

27   proceed before a United States Magistrate Judge on May 24, 2018.

28   Plaintiff filed a motion for summary judgment on August 28, 2018.
 1   Defendant filed a motion for summary judgment (entitled a “Memorandum

 2   in Support of Defendant’s Answer”) on September 26, 2018.   The Court

 3   has taken both motions under submission without oral argument.     See

 4   L.R. 7-15; “Order,” filed May 1, 2018.

 5

 6                                BACKGROUND

 7

 8        Plaintiff asserts disability since August 3, 2011, based on a

 9   combination of alleged physical and mental impairments (Administrative

10   Record (“A.R.”) 32-51, 173-74, 182, 208, 234).   An Administrative Law

11   Judge (“ALJ”) reviewed the record and heard testimony from Plaintiff

12   and a vocational expert (A.R. 15-24, 29-58).

13

14        The ALJ found that Plaintiff suffers from severe diabetes,

15   diabetic neuropathy, bilateral carpal tunnel syndrome, bilateral

16   tarsal tunnel syndrome, a history of congestive cardiomyopathy,

17   obesity, a mood disorder (not otherwise specified) and generalized

18   anxiety disorder.   See A.R. 17-18 (finding nonsevere Plaintiff’s

19   lumbar disc disease).   The ALJ found that Plaintiff retains the

20   residual functional capacity for a range of light work, limited to:

21   (1) occasionally climbing and balancing; (2) frequently stooping,

22   kneeling, crawling and crouching; (3) frequently handling and

23   fingering; (4) no concentrated exposure to fumes, odors, dusts,

24   gasses, poor ventilation and hazards; and (5) simple repetitive tasks

25   with only occasional contact with coworkers and the general public.

26   See A.R. 19-22 (giving “significant weight” to internal medicine

27   consultative examiner’s opinion at A.R. 334-39 (finding Plaintiff

28   capable of light work), “great weight” to state agency physicians’

                                        2
 1   opinions at A.R. 65-67 and 78-80 (also finding Plaintiff capable of

 2   light work), and “little weight” to the psychiatric consultative

 3   examiner’s opinion at A.R. 325-30 (finding no psychiatric limits)).

 4   The ALJ concluded that Plaintiff was capable of working as an

 5   assembler of small products, inspector or marker (A.R. 23-24 (adopting

 6   vocational expert testimony at A.R. 52-54)).

 7

 8        In determining Plaintiff’s residual functional capacity, the ALJ

 9   deemed Plaintiff’s subjective complaints “not entirely consistent with

10   the medical evidence and other evidence in the record” (A.R. 20).    As

11   detailed below, Plaintiff had reported and testified that her

12   impairments cause limitations of allegedly disabling severity (A.R.

13   34-51, 193-96).

14

15        The Appeals Council denied review (A.R. 1-3).

16

17                              STANDARD OF REVIEW

18

19        Under 42 U.S.C. section 405(g), this Court reviews the

20   Administration’s decision to determine if: (1) the Administration’s

21   findings are supported by substantial evidence; and (2) the

22   Administration used correct legal standards.    See Carmickle v.

23   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

24   499 F.3d 1071, 1074 (9th Cir. 2007).   Substantial evidence is “such

25   relevant evidence as a reasonable mind might accept as adequate to

26   support a conclusion.”   Richardson v. Perales, 402 U.S. 389, 401

27   (1971) (citation and quotations omitted); see Widmark v. Barnhart,

28   454 F.3d 1063, 1067 (9th Cir. 2006).

                                        3
 1        If the evidence can support either outcome, the court may

 2        not substitute its judgment for that of the ALJ.   But the

 3        Commissioner’s decision cannot be affirmed simply by

 4        isolating a specific quantum of supporting evidence.

 5        Rather, a court must consider the record as a whole,

 6        weighing both evidence that supports and evidence that

 7        detracts from the [administrative] conclusion.

 8

 9   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

10   quotations omitted).

11

12                                  DISCUSSION

13

14        Plaintiff contends, inter alia, that the ALJ erred in evaluating

15   Plaintiff’s statements and testimony concerning the severity of her

16   limitations.   See Plaintiff’s Motion, pp. 7-10.   For the reasons

17   discussed below, the Court agrees.

18

19   I.   Summary of the Medical Record

20

21        After working for 18 years for the Department of Motor Vehicles,

22   Plaintiff stopped working on August 2, 2011, following an acute

23   illness for which she had been hospitalized (A.R. 235, 266-68, 325,

24   327, 488-524).

25

26        Dr. Geetha Gabbita had treated Plaintiff somewhat regularly from

27   at least August of 2010, when Plaintiff was still working, through

28   June of 2012 (A.R. 290-304).   Dr. Gabbita’s treatment notes are

                                          4
 1   partially illegible.   In August of 2010, Plaintiff complained of

 2   abdominal pain and “eating everything,” for which she wanted a lap

 3   band (A.R. 304).   Plaintiff’s abdomen had minimal tenderness on

 4   examination, and Dr. Gabbita diagnosed uncontrolled diabetes mellitus,

 5   morbid obesity and hyperlipidemia (A.R. 304).      Plaintiff returned in

 6   September and October of 2010 for test results, and Dr. Gabbita then

 7   diagnosed neuropathy and cardiomyopathy (A.R. 302-03).      When Plaintiff

 8   returned in December of 2010, she reported “lots of family problems”

 9   and complained of anxiety and an inability to work (A.R. 301).      Dr.

10   Gabbita then diagnosed depression and anxiety, referred Plaintiff for

11   a psychiatry consultation, prescribed Ativan and ordered Plaintiff off

12   work for four days (A.R. 301).   Plaintiff returned in May of 2011 for

13   a diabetic checkup, reporting that she had seen a psychiatrist (A.R.

14   300).    When Plaintiff returned in June of 2011, she reportedly was not

15   taking her medication properly and was “eating everything” (A.R.

16   299).1   Dr. Gabbita noted that Plaintiff’s diabetes was uncontrolled

17   (A.R. 299).   Plaintiff returned later in June of 2011, reporting that

18   she had been to the emergency room for pain in her left leg and

19   complaining of anxiety (A.R. 298).       Dr. Gabbita prescribed Xanax (A.R.

20   298).

21

22        Cardiologist Dr. Sudhaker Nayak treated Plaintiff while she was

23   hospitalized for septic shock in August of 2011 (A.R. 249-68).

24   Plaintiff was “well known” to Dr. Nayak because of her history of

25
          1
26             Tests from May of 2011 showed, inter alia, high
     triglycerides (1877 mg/dL, where the reference range is < 150
27   mg/dL), high glucose (343 mg/dL, where the reference range is 65-
     99 mg/dL), and high hemoglobin A1C (12.4, where the reference
28   range is < 5.7 percent of total Hgb) (A.R. 315-17).

                                          5
 1   previous congestive cardiac failure and postpartum cardiomyopathy

 2   (A.R. 266; see A.R. 251 (September, 2010 treatment note for cardiac

 3   management, with reported fatigue, “DOE” (dyspnea on exertion),

 4   nonexertional “CP” (chest pain), and obesity)).      Plaintiff reportedly

 5   had been at work when she started having lightheadedness, chills,

 6   nausea, vomiting and diarrhea, so she presented to the emergency room

 7   (A.R. 266).   Plaintiff had low blood pressure and tachycardia and her

 8   diabetes apparently was out of control (A.R. 264, 266).      Plaintiff,

 9   who was 37 years old at the time, reported that her mother had

10   coronary artery disease and that her father had died of heart disease

11   at age 39 (A.R. 266).   Plaintiff followed up with Dr. Nayak for

12   cardiac management later in August of 2011, reporting chest pain,

13   palpitations, “SOB” (shortness of breath), DOE, fatigue and “GERD”

14   (gastroesophageal reflux disease) (A.R. 249-50).

15

16         Meanwhile, Plaintiff returned to Dr. Gabbita on August 10, 2011,

17   reporting that she had been to the emergency room for septic shock,

18   and complaining of a bump on her upper back for two weeks with

19   numbness in the right arm (A.R. 297).2      Plaintiff returned in or

20   around September of 2011, reporting that she had flank pain for six

21   days but then was “ok” (A.R. 296).       Her diabetes reportedly was

22   uncontrolled (A.R. 296).   Plaintiff returned in October of 2011,

23   ///

24   ///

25   ///

26
           2
27             Tests from August of 2011 showed, inter alia, high
     triglycerides (1221 mg/dL), high glucose (323 mg/dL), and high
28   hemoglobin A1C (12.0) (A.R. 311-13).

                                          6
 1   complaining of muscle spasms and that she felt “tilted” (A.R. 295).3

 2   Her diabetes again was characterized as uncontrolled (A.R. 295).        Dr.

 3   Gabbita referred Plaintiff for a neurology consultation (A.R. 295).

 4   Plaintiff returned in January of 2012, and was assessed with an

 5   adrenal tumor per imaging (A.R. 293-94).      When Plaintiff returned in

 6   March of 2012, she reportedly requested “permanent disability” (A.R.

 7   292).       Plaintiff returned in May of 2012, requesting a Xanax refill

 8   and reporting the she was unable to work (A.R. 291).4      Plaintiff

 9   returned in June of 2012, reporting that she again was “eating

10   everything” and her diabetes still was uncontrolled (A.R. 290).        There

11   are no additional follow up treatment records from Dr. Gabbita.

12

13          Per Dr. Gabbita’s referral, Neurologist Dr. Paul Helfgott treated

14   Plaintiff from November of 2011 through February of 2012 (A.R. 270-

15   80).       Plaintiff presented in November of 2011, complaining of muscle

16   tenderness and spasms in her neck, low back pain radiating into the

17   right leg, numbness and tingling in her feet, numbness in her right

18   forearm, neck pain, arm pain, shortness of breath on exertion, ankle

19   swelling, joint and muscle pain, weakness, dizziness, sensitivity to

20   touch and depression (A.R. 278).      Plaintiff then was living with her

21   family and receiving disability (A.R. 278).      On examination, Plaintiff

22   reportedly was asymmetric in a seated position, her left shoulder was

23   significantly raised and she had muscle spasm in the left trapezius

24
            3
25             Tests from October of 2011 showed, inter alia, high
     triglycerides (595 mg/dL,), high glucose (314 mg/dL), and high
26   hemoglobin A1C (11.2) (A.R. 310).
            4
27             Tests from May of 2012 showed, inter alia, high
     triglycerides (1401 mg/dL), high glucose (358 mg/dL), and high
28   Hemoglobin A1C (12.0) (A.R. 306-07).

                                            7
 1   muscles, a tilt in her pelvis when standing with the left side lower

 2   than the right, some loss of sensation to the hands and feet, a

 3   shortened stride, difficulty with tandem walking, and diminished

 4   reflexes (A.R. 278-80).   Dr. Helfgott diagnosed diabetes, diabetic

 5   polyneuropathy, probable lumbar radiculopathy on the right side,

 6   cervical muscle, neck and shoulder muscle spasm, hypertriglyceridemia,

 7   cardiomyopathy and depression (A.R. 279).   Dr. Helfgott ordered

 8   physical therapy and testing and prescribed Gabapentin (A.R. 278-79).5

 9

10        Plaintiff returned to Dr. Helfgott in December of 2011,

11   complaining of some burning sensation on the bottom of her foot and

12   numbness in her hands that was bothersome at night (A.R. 272).     EMG

13   and nerve conduction studies showed moderately severe bilateral carpal

14   tunnel syndrome, moderate bilateral tarsal tunnel syndrome, and some

15   evidence of L5-S1 chronic denervation (A.R. 272).   Dr. Helfgott

16   assessed bilateral carpal tunnel syndrome, bilateral tarsal tunnel

17   syndrome, L5-S1 radiculopathy and diabetes (A.R. 272).   Dr. Helfgott

18   prescribed wrist splints to be worn at night and also ordered a lumber

19   spine MRI (id.).

20

21        Plaintiff returned to Dr. Helfgott in February of 2012,

22   complaining of numbness in her hands, but reporting that wearing wrist

23

24        5
               There are progress notes for physical therapy from
25   November 30, 2011 through January 4, 2012 (A.R. 464-86).
     Plaintiff reportedly had a mild antalgic gait (A.R. 480). The
26   physical therapist opined that Plaintiff had no radiculopathy and
     that her pain in her right leg was the result of intermittent
27   muscle spasms (A.R. 464, 467). Plaintiff was authorized to
     continue her physical therapy but never scheduled additional
28   appointments (A.R. 464).

                                        8
 1   splints and taking Gabapentin helped with her discomfort (A.R. 270).

 2   On examination, Plaintiff’s gait and functioning in extremities were

 3   normal and she reportedly had no significant muscle atrophy or edema

 4   of the lower extremities (A.R. 270).     Dr. Helfgott noted that surgical

 5   release might be performed if the splints are not completely

 6   successful in addressing Plaintiff’s carpal tunnel syndrome (A.R.

 7   270).     Dr. Helfgott did not recommend any specific treatment for

 8   Plaintiff’s bilateral tarsal tunnel syndrome (A.R. 270).    Based on

 9   recent imaging, Dr. Helfgott assessed: (1) mild and chronic bilateral

10   lumbosacral radiculopathy, with an 8-millimeter sequestered disc

11   fragment in the lumbar spine identified by MRI, which did not appear

12   to be causing any significant symptoms; and (2) organomegaly

13   (enlargement of the organs; being evaluated elsewhere) (A.R. 270).6

14   Dr. Helfgott ordered Plaintiff to continue to wear her wrist splints

15   at night and to take Gabapentin for discomfort (A.R. 270).    There are

16   no additional treatment records from Dr. Helfgott.

17   ///

18

19         6
               A January, 2012 abdominal MRI showed a left adrenal
     adenoma, markedly enlarged fatty liver, marked splenomegaly,
20   cholelithiasis with a single tiny gallstone, bilateral renal
21   enlargement, a benign breast mass, and an 8-mm sequestered disc
     fragment posterior to the T12 vertebral body (A.R. 281-82; see
22   also A.R. 462-63 (January, 2012 mammogram showing benign mass)).
     A January, 2012 MRI of the lumbar spine showed the sequestered
23   disc fragment at T12-L1, mild facet arthropathy at L3-L4,
     advanced degenerative disc disease at L4-L5, small diffuse disc
24   bulge at L4-L5 with no central canal stenosis, mild biforaminal
25   narrowing, mild facet arthropathy at L5-S1, and the adrenal gland
     mass (A.R. 283-84; see also A.R. 286-87 (December, 2011 lumbar
26   spine MRI also showing the disc fragment at T12 and moderate
     central disc extrusion and moderate degenerative disc disease at
27   L4-L5); A.R. 504 (August, 2011 abdominal CT scan showing
     disproportionate disc space narrowing at L4-L5 which was evidence
28   of degenerative disc disease)).

                                          9
 1        There are records from Presbyterian Intercommunity Hospital for

 2   an emergency room visit on September 14, 2012 (A.R. 344-90).

 3   Plaintiff complained of sharp, constant left back pain and flank pain

 4   for a few days, made worse with movement (A.R. 345, 353).    On

 5   examination, Plaintiff exhibited tenderness in the left and right

 6   paralumbar area, but good range of motion (A.R. 353-54).     Plaintiff

 7   was assessed with pain, probably musculoskeletal, and admitted for

 8   observation (A.R. 346).   A pelvic ultrasound and MRI were

 9   unremarkable, except for complex right ovarian cysts (A.R. 351).

10   Plaintiff’s diabetes again was uncontrolled (A.R. 350-51).    Plaintiff

11   was given pain medication and discharged after 48 hours of

12   observation, at which time her pain reportedly was controlled (A.R.

13   351).

14

15        Consultative examiner Dr. Ashraf Elmashat prepared a complete

16   psychiatric evaluation dated August 30, 2012 (A.R. 325-30).    Dr.

17   Elmashat reviewed no medical records (A.R. 325).   Plaintiff complained

18   of depression, anxiety and her “physical condition” (A.R. 325).

19   Plaintiff reported that she had been feeling stressed and depressed

20   with decreased energy and decreased concentration due to her physical

21   condition for many years, but she admitted she has good sleep and a

22   good appetite (A.R. 325).    Plaintiff claimed that she had been unable

23   to go back to her job after her hospitalization for septic shock in

24   August of 2011 (A.R. 325).   Two years prior thereto, Plaintiff

25   reportedly had been seen by a therapist for eight weeks for anxiety

26   following an attempted suicide by Plaintiff’s mother (A.R. 326).

27   Plaintiff had been taking Zoloft for the past four years and Xanax for

28   the past two years (A.R. 326).

                                         10
 1        Plaintiff reported that she got along well with people at work

 2   and that her relationships with family and friends were “fair” (A.R.

 3   327).    Plaintiff reportedly was living in an apartment with her

 4   husband, was receiving disability, and was able to drive, bathe and

 5   dress herself, take pictures and make cards, do some shopping, pay

 6   bills and handle cash, and go out alone, but she did not cook (A.R.

 7   327).    Plaintiff said she could help around the house and care for her

 8   three year old child on a daily basis (A.R. 327).

 9

10        Mental status examination revealed a stressed mood with congruent

11   affect, but no other abnormal findings (A.R. 327-29).    Dr. Elmashat

12   diagnosed depressive disorder (not otherwise specified) and assigned a

13   Global Assessment of Functioning (“GAF”) score of 60, with a “fair”

14   prognosis (A.R. 329-30).   See American Psychological Association,

15   Diagnostic and Statistical Manual of Mental Disorders (“DSM-IV-TR”) 34

16   (4th ed. 2000).7    Dr. Elmashat opined that Plaintiff would benefit

17   from psychiatric care (A.R. 329).   However, Dr. Elmashat also opined

18   that Plaintiff would be able perform work related functions and did

19   not assess any work related limitations (A.R. 329-30).

20

21        Consultative examiner Dr. Rocely Ella-Tamayo prepared an internal

22   medicine evaluation also dated August 30, 2012 (A.R. 334-39).    Dr.

23   Ella-Tamayo reviewed medical records including MRI studies of

24   Plaintiff’s lumbar spine and evaluations for carpal and tarsal tunnel

25
          7
26             A GAF of 51-60 indicates “[m]oderate symptoms (e.g.,
     flat affect and circumstantial speech, occasional panic attacks)
27   or moderate difficulty in social, occupational, or school
     functioning (e.g., temporarily falling behind in schoolwork).”
28   DSM-IV-TR, p. 34.

                                         11
 1   syndrome (A.R. 334-35).   Plaintiff complained of diabetes mellitus,

 2   obesity, occasional headaches, angina pectoris (chest pain),

 3   occasional ankle swelling, high blood pressure, a heart condition

 4   (postpartum cardiomyopathy), shortness of breath, and low back pain

 5   for the past 10 months relieved by stretching and changing positions

 6   (A.R. 334-35).    Plaintiff reportedly could pick up 20 pounds and walk

 7   two blocks slowly (A.R. 335).   Plaintiff reportedly drove locally,

 8   handled her own personal care, helped with light cleaning, and went to

 9   the doctor and sometimes to the store (A.R. 335).    On examination,

10   Plaintiff was obese but in no acute distress, with a normal gait,

11   normal ranges of motion, and no noted abnormalities (A.R. 337-38).

12   Dr. Ella-Tamayo diagnosed insulin dependent diabetes mellitus,

13   hypertension, a history of congestive cardiomyopathy, a history of

14   back pain and obesity (A.R. 338-39).     Dr. Ella-Tamayo opined that

15   Plaintiff could perform light work with frequent kneeling and

16   squatting (A.R. 339).

17

18        In September of 2012 and April of 2013, state agency physicians

19   reviewed the record (including the consultative examiners’

20   evaluations), and agreed with the functional capacities the examiners

21   found to exist.   See A.R. 59-81 (initial and reconsideration

22   disability determinations).

23

24        There is a gap in the treatment records between September of 2012

25   and June of 2015, which Plaintiff attributed to being homeless and

26   depressed (A.R. 48-49).   In an “Exertion Questionnaire” dated

27   September 7, 2012, Plaintiff reported that she had been evicted in

28   July of 2012 and had been living with friends, family and in motels

                                         12
 1   (A.R. 193-96).   In a “Disability Report - Appeal” form submitted in

 2   November of 2012, Plaintiff reported that she had difficulty finding

 3   psychiatric care because she was homeless with limited financial

 4   resources (A.R. 201).

 5

 6          Plaintiff treated with Dr. Jason Jilk from June through September

 7   of 2015 (A.R. 417-55).   Plaintiff presented in June of 2015, for

 8   medication refills and was then looking for a new doctor (A.R. 432).

 9   Plaintiff admittedly had not been taking good care of her health in

10   the past year (A.R. 432).   Plaintiff was not checking her blood sugar

11   at home and had no diabetic supplies (A.R. 432).   Plaintiff complained

12   of peripheral neuropathy, numbness in the toes and feet, leg cramps,

13   dypsnea after walking 100 feet or climbing one flight of stairs, chest

14   pain, anxiety and depression, and dry eyes (A.R. 432).   Plaintiff was

15   taking Sertraline for her depression, which was not effective, and had

16   just begun seeking mental health treatment from the county (A.R. 432).

17   On examination, Plaintiff was depressed and had a blunt affect but no

18   other noted abnormal findings (A.R. 433).   Plaintiff was assessed with

19   diabetic neuropathy, anxiety and depression, dry eyes, cardiomyopathy,

20   congestive heart failure, hypertriglyceridemia, chest pain and

21   uncontrolled diabetes mellitus (A.R. 433-34).   Dr. Jilk prescribed

22   medications and ordered testing (A.R. 434).

23

24          Plaintiff returned to Dr. Jilk later in June of 2015 (A.R. 427-

25   30).    Plaintiff reported that her peripheral neuropathy had improved

26   through increasing the Gabapentin dosage (A.R. 427).   Plaintiff’s

27   Sertraline also had been increased, but she felt it was not

28   controlling her anxiety or depression “well” (A.R. 427).   Plaintiff’s

                                         13
 1   examination results were unchanged from the prior visit (A.R. 428).8

 2

 3        Plaintiff returned to Dr. Jilk in August of 2015 (A.R. 420-26).

 4   Plaintiff reported that her neuropathy had improved on Gabapentin, and

 5   her triglycerides apparently also had improved with medication (A.R.

 6   420).    Plaintiff’s examination results were unchanged, but for noted

 7   trace pedal edema, a papular rash on her cheeks, and dysthymic mood

 8   improved from prior visits with somewhat blunted affect (A.R. 421-22).

 9   Echocardiogram testing showed left ventricular ejection fraction

10   between 50 and 55 percent, borderline enlarged left atrium, and mildly

11   elevated pulmonary artery systolic pressure (A.R. 423-25).9

12

13        Plaintiff returned to Dr. Jilk in September of 2015, reporting

14   that her blood sugars had improved at some times, but that she was not

15   checking them at other times and that she had an abdominal mass seen

16   on a MRI two years earlier (A.R. 417-19).   On examination, Plaintiff

17   had no edema or rash, and had a dysthymic and blunted affect (A.R.

18   419).    Dr. Jilk suggested a follow up MRI for Plaintiff’s abdominal

19   mass (A.R. 419).   There are no additional treatment records from Dr.

20   Jilk.

21

22        There are records from an emergency room visit to the

23   Presbyterian Intercommunity Hospital in May of 2016, for neck pain

24
          8
25              Tests from June of 2015 showed, inter alia, high
     triglycerides (1903 mg/dL), and high hemoglobin A1C (12.9) (A.R.
26   444, 449).
          9
27              Tests from August of 2015 showed, inter alia, high
     triglycerides (529 mg/dL), and high glucose (319 mg/dL) (A.R.
28   437, 439).

                                         14
 1   from an assault by Plaintiff’s husband (A.R. 457-60).     Plaintiff had

 2   been put in a choke hold and had residual left-sided neck pain (A.R.

 3   457).      On examination, Plaintiff had tenderness in her neck, for which

 4   she was assessed with acute cervical strain (A.R. 457).     Plaintiff

 5   also had hypoglycemia, as she had not taken any insulin that day (A.R.

 6   457).      A cervical spine CT exam showed degenerative change at C7-T1

 7   and loss of the normal cervical lordosis which may have been due to

 8   muscle spasms (A.R. 460).

 9

10         There are also treatment records from Dr. Alex Tran during May -

11   September of 2016 (A.R. 526-35).     Plaintiff presented initially in May

12   of 2016 complaining of right eye pain due to an injury (A.R. 534).

13   Plaintiff returned for a “well woman” examination later that month

14   (A.R. 530-33).     Plaintiff returned on June 2, 2016, for her testing

15   results and apparently was homeless at that time (A.R. 528-29).

16   Plaintiff returned in September of 2016 for diabetes follow up and

17   apparently still was homeless (A.R. 526-27).10     Her diagnoses included

18   type 2 diabetes, hypertension, obesity, a history of cardiomyopathy,

19   chronic systolic congestive heart failure, diabetic polyneuropathy,

20   mixed hyperlipidemia, and “severe episode of recurrent major

21   depressive disorder, with psychotic features” (A.R. 527).

22   ///

23   ///

24
           10
25             There is a Los Angeles County Housing Authority
     “Certificate of Disability” signed by a social worker in June of
26   2016, indicating that Plaintiff was eligible for assistance due
     to a “mental disability/emotional impairment” (A.R. 525). The
27   social worker stated “Ms. Gomez reports mental health symptoms
     which create functional impairments in her overall functioning”
28   (A.R. 525).

                                           15
 1        Dr. Carlos Morales of Alma Family Services prepared an initial

 2   psychiatric evaluation dated June 10, 2016 (A.R. 397-400).      Plaintiff

 3   then reported that she was going through a divorce, living with her

 4   children (ages 6 and 15) and receiving welfare (A.R. 397).      Plaintiff

 5   was seeking “help for [her] mind,” reporting a history of spousal

 6   abuse, anxiety, depression and mood swings (A.R. 397).    Plaintiff

 7   described mood swings and anxiety since her childhood, anger, an

 8   inability to express her emotions, difficulty interacting with others,

 9   emptiness, fear of abandonment, sadness, crying spells, stress,

10   frustration, insomnia, lack of energy, lack of motivation, a tendency

11   to isolate, and socioeconomic problems (divorce, looking for housing,

12   others) (A.R. 397).    Reportedly, Plaintiff was taking Buproprion

13   (Wellbutrin) and Strattera (Zoloft) prescribed by her primary care

14   doctor (A.R. 397).    Reportedly, Plaintiff had no history of

15   psychiatric hospitalizations and had not been treated by a

16   psychiatrist (A.R. 397).

17

18        On mental status examination, Plaintiff appeared tearful and

19   somewhat anxious, her affect was congruent to dysphoria and anxious,

20   she had a “little bit” of difficulties concentrating and with her

21   attention span, her recent and recall memory were “fair,” her

22   comparisons were somewhat concrete, and her insight, judgment and

23   reality assessment were “fair” (A.R. 399).    Dr. Morales opined that

24   Plaintiff “has had some emotional condition and personality disorder

25   since probably early childhood and teens” (A.R. 399).    Dr. Morales

26   diagnosed a mood disorder (not otherwise specified) and generalized

27   anxiety disorder with borderline personality traits, problems with

28   Plaintiff’s primary support system, socioeconomic problems and housing

                                         16
 1   problems (A.R. 399).   Dr. Morales assigned a GAF of 50 (A.R. 399).11

 2   Dr. Morales increased Plaintiff’s Wellbutrin and discontinued her

 3   Zoloft, adding BuSpar for anxiety, and instructed Plaintiff to follow

 4   up in one month (A.R. 400).   There are no subsequent treatment notes

 5   from Dr. Morales.

 6

 7         Plaintiff also had presented to a social worker with Alma Family

 8   Services for a detailed assessment in April of 2016 (A.R. 401-16).

 9   Plaintiff reportedly sought treatment because she was unable to cope

10   with her mental health symptoms (A.R. 401).   Plaintiff reported daily

11   anxiety and panic attack-like symptoms four times a week, which she

12   said she had since she was seven years old, which make her avoid

13   driving on freeways or going to appointments (A.R. 401).    Plaintiff

14   also reported daily depressive symptoms which cause difficulty in

15   completing tasks of daily living like cooking, cleaning and self care,

16   which emerged six months earlier following her grandfather’s death

17   (A.R. 401, 407).    Plaintiff and her two children, who then were 14 and

18   six years old, were living with Plaintiff’s uncle and Plaintiff was

19   receiving welfare (A.R. 405).   Plaintiff reported that her husband

20   (who is the father of her children) had not lived with her since her

21   oldest child was five years old (around 2007) (A.R. 405).

22   ///

23   ///

24   ///

25
           11
26         . A GAF score of 41-50 denotes “Serious symptoms (e.g.,
     suicidal ideation, severe obsessional rituals, frequent
27   shoplifting), OR any serious impairment in social, occupational,
     or school functioning (e.g., no friends, unable to keep a job).”
28   DSM-IV-TR, p. 34.

                                         17
 1   II.   The ALJ Erred in Connection with the Evaluation of Plaintiff’s

 2         Testimony and Statements Regarding the Severity of Her

 3         Limitations.

 4

 5         Where, as here, an ALJ finds that a claimant’s medically

 6   determinable impairments reasonably could be expected to cause the

 7   symptoms alleged, the ALJ may not discount the claimant’s testimony

 8   regarding the severity of the symptoms without making “specific,

 9   cogent” findings, supported in the record, to justify discounting such

10   testimony.   See Berry v. Astrue, 622 F.3d 1228, 1234 (9th Cir. 2010);

11   Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995);   but see Smolen v.

12   Chater, 80 F.3d 1273, 1282-84 (9th Cir. 1996) (indicating that ALJ

13   must state “specific, clear and convincing” reasons to reject a

14   claimant’s testimony where there is no evidence of

15   malingering).12   Generalized, conclusory findings do not suffice.   See

16   Moisa v. Barnhart, 367 F.3d 882, 885 (9th Cir. 2004) (the ALJ’s

17   credibility findings “must be sufficiently specific to allow a

18   reviewing court to conclude the ALJ rejected the claimant’s testimony

19   on permissible grounds and did not arbitrarily discredit the

20   claimant’s testimony”) (internal citations and quotations omitted);

21
           12
22             In the absence of an ALJ’s reliance on evidence of
     “malingering,” most recent Ninth Circuit cases have applied the
23   “clear and convincing” standard. See, e.g., Brown-Hunter v.
     Colvin, 806 F.3d 487, 488-89 (9th Cir. 2015); Burrell v. Colvin,
24   775 F.3d 1133, 1136-37 (9th Cir. 2014); Treichler v.
25   Commissioner, 775 F.3d 1090, 1102 (9th Cir. 2014); Ghanim v.
     Colvin, 763 F.3d 1154, 1163 n.9 (9th Cir. 2014); Garrison v.
26   Colvin, 759 F.3d 995, 1014-15 & n.18 (9th Cir. 2014); see also
     Ballard v. Apfel, 2000 WL 1899797, at *2 n.1 (C.D. Cal. Dec. 19,
27   2000) (collecting earlier cases). In the present case, the ALJ’s
     findings are insufficient under either standard, so the
28   distinction between the two standards (if any) is academic.

                                        18
 1   Holohan v. Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001) (the ALJ

 2   must “specifically identify the testimony [the ALJ] finds not to be

 3   credible and must explain what evidence undermines the testimony”);

 4   Smolen v. Chater, 80 F.3d at 1284 (“The ALJ must state specifically

 5   which symptom testimony is not credible and what facts in the record

 6   lead to that conclusion.”); see also Social Security Ruling 16-3p

 7   (eff. March 28, 2016).13

 8

 9        A.   Plaintiff’s Testimony and Statements

10

11        At the hearing in November of 2016, Plaintiff testified that her

12   diabetic neuropathy results in numbness and almost constant chronic

13   pain in her feet, which causes her to fall (A.R. 37-38).   Plaintiff

14   testified that her carpal tunnel syndrome causes her to drop things

15   and produces shooting pains in her hands (A.R. 38).   Plaintiff said

16   she gets heart palpitations and has difficulty breathing due to her

17   cardiomyopathy (A.R. 38-39).   Plaintiff said her medications cause her

18   to have dizziness, fatigue and nausea (A.R. 42-43).

19

20        Plaintiff testified she had depression that started gradually in

21   1999 and became “really severe” in 2014 where she did not want to do

22   anything, like shower or eat (A.R. 45).   Plaintiff had been in

23

24        13
               Social Security Rulings (“SSRs”) are binding on the
25   Administration. See Terry v. Sullivan, 903 F.2d 1273, 1275 n.1
     (9th Cir. 1990). SSR 16–3p superseded SSR 96–7p, but may have
26   “implemented a change in diction rather than substance.” R.P. v.
     Colvin, 2016 WL 7042259, at *9 n.7 (E.D. Cal. Dec. 5, 2016); see
27   also Treviso v. Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017)
     (suggesting that SSR 16–3p “makes clear what our precedent
28   already required”).

                                        19
 1   therapy, which she said was teaching her techniques to help her

 2   function (A.R. 45).   Plaintiff said that she is overwhelmed by

 3   everything and has difficulty functioning due to the stress and

 4   anxiety she feels whenever she leaves her house (A.R. 47-48).

 5

 6         Plaintiff testified that she was homeless for approximately six

 7   months in 2012 (A.R. 48-49).   Plaintiff said she had trouble following

 8   up with treatment during that time and thereafter due to severe

 9   depression, which she said made her not want to deal with anything

10   (A.R. 48-49).    At the time of the hearing, which was approximately two

11   months after Plaintiff reportedly again had been homeless, Plaintiff

12   was living with her two children (a 15 year old son and a 7 year old

13   daughter) (A.R. 46, 405, 526-29).   Plaintiff described her son as

14   “independent,” and said that she struggled to get her 7 year old

15   dressed and to school on time (A.R. 46-48).   Plaintiff said she could

16   drive her daughter the three minutes it took to get to school and

17   could grocery shop for 10 minutes at a time, but said that she

18   generally struggles to function (A.R. 46-48).

19

20         Plaintiff thought she could lift three to five pounds, stand for

21   only five minutes due to balance problems and pain and weakness in her

22   legs, but said sitting is “ok” (A.R. 44, 50).   Plaintiff said she has

23   anxiety and panic that affect her “everywhere” she goes (A.R. 47).

24   Plaintiff said she has difficulty with focus and concentration and

25   does not finish what she starts (A.R. 50).    Plaintiff also said she

26   has trouble sleeping at night and has to take two hour-long naps each

27   day (A.R. 51).

28   ///

                                         20
 1        In an “Exertion Questionnaire” dated September 7, 2012, Plaintiff

 2   reported to Dr. Elmashat that she could help around the house and take

 3   care of her daughter who then was three years old (A.R. 327),

 4   Plaintiff reported that on an average day she took her medication, ate

 5   breakfast, did chores at a slow pace with sitting and resting as

 6   needed for pain, and that she could not do her chores in hot weather

 7   because it made her sick (A.R. 193).   Plaintiff reportedly could walk

 8   no more than a block, climb approximately six steps before needing to

 9   rest, lift five to 10 pounds, do one or two errands for two days with

10   rest for two days, grocery shop with her son twice a month, wipe

11   things down at home, wash dishes in “spritz” (spurts) taking most of a

12   day, and drive for short distance on local streets, all with lots of

13   “sit down breaks” and daily naps (A.R. 193-96).

14

15        B.   The ALJ’s Stated Reasons for Discounting Plaintiff’s

16             Subjective Statements are Legally Insufficient.

17

18        The ALJ rejected Plaintiff’s testimony and statements as “not

19   entirely consistent with the medical evidence and other evidence in

20   the record” because: (1) Plaintiff’s activities of daily living

21   assertedly were inconsistent with her symptoms, i.e., “[a]lthough

22   [Plaintiff] complains of mental difficulties, she is the primary

23   provider for two young children”; (2) the objective findings

24   assertedly were inconsistent with Plaintiff’s symptoms, e.g.,

25   Plaintiff’s heart and digestive problems appear “fairly asymptomatic

26   when not under a period of exacerbation,” and her mental status

27   examinations were “generally normal”; (3) there assertedly was “little

28   evidence” of frequent treatment for any mental health issues or

                                       21
 1   diabetes; (4) Plaintiff’s treatment assertedly was “conservative” in

 2   that she had no psychiatric hospitalizations, and no recommended

 3   surgical interventions for her carpal tunnel syndrome or obesity (A.R.

 4   22).    The ALJ’s stated reasoning is legally deficient.

 5

 6          With regard to the first stated reason, inconsistencies between

 7   admitted activities and claimed incapacity properly may impugn the

 8   accuracy of a claimant’s testimony and statements under certain

 9   circumstances.    See, e.g., Thune v. Astrue, 499 Fed. App’x 701, 703

10   (9th Cir. 2012) (ALJ properly discredited pain allegations as

11   contradicting claimant’s testimony that she gardened, cleaned, cooked,

12   and ran errands); Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1175 (9th

13   Cir. 2008) (claimant’s “normal activities of daily living, including

14   cooking, house cleaning, doing laundry, and helping her husband in

15   managing finances” was sufficient explanation for discounting

16   claimant’s testimony).    However, it is difficult to reconcile certain

17   Ninth Circuit opinions discussing when a claimant’s daily activities

18   properly may justify a discounting of the claimant’s testimony and

19   statements.    Compare Stubbs-Danielson v. Astrue with Vertigan v.

20   Halter, 260 F.3d 1044, 1049-50 (9th Cir. 2001) (“the mere fact that a

21   plaintiff has carried on certain daily activities, such as grocery

22   shopping, driving a car, or limited walking for exercise, does not in

23   any way detract from her credibility as to her overall disability”);

24   see also Diedrich v. Berryhill, 874 F.3d 634, 642-43 (9th Cir. 2017)

25   (daily activities of cooking, household chores, shopping and caring

26   for a cat insufficient to discount the claimant’s subjective

27   complaints).

28   ///

                                         22
 1        Here, the Court finds that Plaintiff’s limited admitted

 2   activities of driving her daughter three minutes to school, shopping

 3   10 minutes, and doing chores around the house at her own pace with

 4   rest breaks and naps, are not so extensive as properly to undermine

 5   Plaintiff’s credibility.   See Revels v. Berryhill, 874 F.3d 648, 667-

 6   68 (9th Cir. 2017) (ALJ erred in finding disparity between claimant’s

 7   reported daily activities and symptom testimony where the claimant

 8   indicated she could use the bathroom, brush her teeth, wash her face,

 9   take her children to school, wash dishes, do laundry, sweep, mop,

10   vacuum, go to doctor’s appointments, visit her mother and father,

11   cook, shop, get gas, and feed her dogs, where the ALJ failed to

12   acknowledge the claimant’s explanation consistent with her symptom

13   testimony that she could complete only some tasks in a single day and

14   regularly needed to take breaks).

15

16        “The Social Security Act does not require that claimants be

17   utterly incapacitated to be eligible for benefits, and many home

18   activities may not be easily transferable to a work environment where

19   it might be impossible to rest periodically or take medication.”

20   Smolen v. Chater, 80 F.3d at 1283 n.7.   The record does not reflect

21   that Plaintiff performed activities for her two children (one of whom

22   is a teenager) that would translate to sustained activity in a work

23   setting on a regular and continuing basis for eight hours a day, five

24   days a week.   See id. (noting that a claimant’s daily activities may

25   detract from symptom testimony where a claimant is able to spend a

26   substantial part of her day performing household chores or other

27   activities transferrable to a work setting) (citing Fair v. Bowen, 885

28   F.2d 597, 603 (9th Cir. 1989)); see also Kelly v. Berryhill, 732 Fed.

                                         23
 1   App’x 558, 563 (9th Cir. 2018) (finding ALJ’s reasoning for rejecting

 2   claimant’s statements was unsupported by the record, or stripped the

 3   record of “critical nuance,” where the ALJ “heavily emphasize[d]”

 4   claimant’s childcare responsibilities while omitting that the children

 5   were teenagers; the decision gave the impression that the claimant was

 6   engaged in arduous caretaking of young children where the children

 7   were actually engaged in substantial caretaking of the claimant);

 8   Trevizo v. Berryhill, 871 F.3d 664, 682 (9th Cir. 2017) (ALJ’s

 9   reasoning that claimant’s childcare responsibilities undermined

10   claimant’s statements was unsupported where the record contained

11   almost no information concerning the claimant’s childcare activities,

12   and it appeared that claimant’s responsibilities allowed her to rest,

13   take naps and shower repeatedly throughout the day; “the mere fact

14   that she cares for small children does not constitute an adequately

15   specific conflict with her reported limitations”); Cysewski v. Astrue,

16   290 Fed. App’x 972, 974 (9th Cir. 2008) (fact that claimant was paid

17   to provide 50 hours of childcare per week for her two grandchildren

18   was not sufficient reason to discount claimant’s testimony;

19   babysitting at home does not necessarily translate to performing in

20   the workplace).

21

22        With regard to the second stated reason, the ALJ may have

23   mischaracterized Plaintiff’s heart condition as “fairly

24   aysymptomatic,” given documentation that Plaintiff suffers from

25   dypsnea on exertion (A.R. 249-51, 278).   Moreover, an ALJ “may not

26   discredit the claimant’s testimony as to the severity of symptoms

27   merely because they are unsupported by objective medical evidence.”

28   Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998) (citation

                                       24
 1   omitted); see Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005)

 2   (“lack of medical evidence” can be “a factor” in rejecting

 3   credibility, but cannot “form the sole basis”).   Here, because the

 4   ALJ’s other stated reasons for discounting Plaintiff’s testimony fail,

 5   the ALJ cannot rely on a claimed lack of medical evidence to discount

 6   Plaintiff’s statements and testimony.    Additionally, the ALJ would

 7   have to have made a specific finding identifying the testimony the ALJ

 8   found not credible and linking the rejected testimony to parts of the

 9   medical record supporting the rejection.   See Brown-Hunter v. Colvin,

10   806 F.3d 487, 494 (9th Cir. 2015) (holding it was legal error for ALJ

11   to fail to provide such a link) (citations omitted).   The ALJ failed

12   to provide the requisite linkage.

13

14        With regard to the third and fourth stated reasons, a limited

15   course of treatment sometimes can justify the rejection of a

16   claimant’s testimony, at least where the testimony concerns physical

17   problems.   See, e.g., Burch v. Barnhart, 400 F.3d at 681 (lack of

18   consistent treatment properly considered in discrediting claimant’s

19   back pain testimony); Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir.

20   1999) (in assessing the credibility of a claimant’s pain testimony,

21   the Administration properly may consider the claimant’s failure to

22   request treatment and failure to follow treatment advice) (citing

23   Bunnell v. Sullivan, 947 F.2d 341, 346 (9th Cir. 1991) (en banc));

24   Matthews v. Shalala, 10 F.3d 678, 679-80 (9th Cir. 1993) (permissible

25   credibility factors in assessing pain testimony include limited

26   treatment and minimal use of medications); see also Johnson v.

27   Shalala, 60 F.3d 1428, 1434 (9th Cir. 1995) (absence of treatment for

28   back pain during half of the alleged disability period, and evidence

                                         25
 1   of only “conservative treatment” when the claimant finally sought

 2   treatment, sufficient to discount claimant’s testimony).   However, the

 3   Ninth Circuit has observed that “it is a questionable practice to

 4   chastise one with a mental impairment for the exercise of poor

 5   judgment in seeking rehabilitation.”   Nguyen v. Chater, 100 F.3d 1462,

 6   1465 (9th Cir. 1996) (citations and quotations omitted); see also

 7   Garrison v. Colvin, 759 F.3d 995, 1018 n.24 (9th Cir. 2014) (quoting

 8   Nguyen); McTaggart v. Commissioner, 480 Fed. App’x 459, 461 n.2 (9th

 9   Cir. 2012) (reliance on fact that claimant rarely sought mental health

10   counseling as a ground for adverse credibility finding deemed

11   “erroneous in light of Nguyen v. Chater”); Etter v. Colvin, 2014 WL

12   2931145, at *2-3 (C.D. Cal. June 26, 2014) (finding ALJ’s residual

13   functional capacity assessment not supported by substantial evidence

14   where ALJ gave “little” weight to the psychiatric consultative

15   examiner’s opinion and, in doing so, highlighted that the claimant had

16   not received mental health treatment; citing, inter alia, Nguyen);

17   accord Pate-Fires v. Astrue, 564 F.3d 935, 945 (8th Cir. 2009) (“a

18   mentally ill person’s noncompliance with psychiatric medications can

19   be, and usually is, the result of the mental impairment itself and,

20   therefore, neither willful nor without a justifiable excuse”)

21   (internal citations and quotations omitted); Kangail v. Barnhart, 454

22   F.3d 627, 630 (7th Cir. 2006) (“mental illness in general . . . may

23   prevent the sufferer from taking prescribed medications or otherwise

24   submitting to treatment”) (internal citations omitted).    The ALJ’s

25   reasoning also fails to acknowledge that Plaintiff was homeless for

26   portions of the alleged disability period.

27   ///

28   ///

                                       26
 1        Defendant cites to other potential reasons for discounting

 2   Plaintiff’s credibility (e.g., additional examination findings,

 3   Plaintiff’s noncompliance in monitoring her glucose, an argument that

 4   Plaintiff’s medication and conservative treatment effectively

 5   controlled her diabetes, carpal tunnel syndrome, and obesity, and the

 6   contrary findings of the consultative examiners and state agency

 7   physicians) (see Defendant’s Motion, pp. 8-10).   Because the ALJ did

 8   not specify such matters as reasons to discount Plaintiff’s

 9   credibility, the Court cannot uphold the credibility determination on

10   the basis of such matters.   Pinto v. Massanari, 249 F.3d 840, 847 (9th

11   Cir. 2001) (the court “cannot affirm the decision of an agency on a

12   ground that the agency did not invoke in making its decision”).

13

14        The Court is unable to conclude that the ALJ’s failure to state

15   legally sufficient reasons for discounting Plaintiff’s credibility was

16   harmless.   “[A]n ALJ’s error is harmless where it is inconsequential

17   to the ultimate non-disability determination.”    Molina v. Astrue, 674

18   F.3d 1104, 1115 (9th Cir. 2012) (citations and quotations omitted).

19   Here, the vocational expert testified that if someone were off task 20

20   percent of the work day there would be no jobs the person could

21   perform (A.R. 55).   The vocational expert did not testify there are

22   jobs performable by a person as limited as Plaintiff claims to be

23   (A.R. 52-56).

24

25   III. Remand for Further Administrative Proceedings is Appropriate.

26

27        Because the circumstances of the case suggest that further

28   administrative review could remedy the ALJ’s error, remand is

                                        27
 1   appropriate.   McLeod v. Astrue, 640 F.3d 881, 888 (9th Cir. 2010); see

 2   Connett v. Barnhart, 340 F.3d 871, 876 (9th Cir. 2003) (“Connett”)

 3   (remand is an option where the ALJ fails to state sufficient reasons

 4   for rejecting a claimant’s excess symptom testimony); but see Orn v.

 5   Astrue, 495 F.3d 625, 640 (9th Cir. 2007) (appearing, confusingly, to

 6   cite Connett for the proposition that “[w]hen an ALJ’s reasons for

 7   rejecting the claimant’s testimony are legally insufficient and it is

 8   clear from the record that the ALJ would be required to determine the

 9   claimant disabled if he had credited the claimant’s testimony, we

10   remand for a calculation of benefits”) (quotations omitted); see also

11   Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the

12   district court concludes that further administrative proceedings would

13   serve no useful purpose, it may not remand with a direction to provide

14   benefits”); Brown-Hunter v. Colvin, 806 F.3d at 495-96 (discussing the

15   evidently narrow circumstances in which a court will order a benefits

16   calculation rather than further proceedings); Ghanim v. Colvin, 763

17   F.3d 1154, 1166 (9th Cir. 2014) (remanding for further proceedings

18   where the ALJ failed to state sufficient reasons for deeming a

19   claimant’s testimony not credible); Vasquez v. Astrue, 572 F.3d 586,

20   600-01 (9th Cir. 2009) (agreeing that a court need not “credit as

21   true” improperly rejected claimant testimony where there are

22   outstanding issues that must be resolved before a proper disability

23   determination can be made); see generally INS v. Ventura, 537 U.S. 12,

24   16 (2002) (upon reversal of an administrative determination, the

25   proper course is remand for additional agency investigation or

26   explanation, except in rare circumstances); Treichler v. Commissioner,

27   775 F.3d 1090, 1101 n.5 (9th Cir. 2014) (remand for further

28   administrative proceedings is the proper remedy “in all but the rarest

                                        28
 1   cases”).

 2                                  CONCLUSION

 3

 4        For all of the foregoing reasons,14 Plaintiff’s and Defendant’s

 5   motions for summary judgment are denied and this matter is remanded

 6   for further administrative action consistent with this Opinion.

 7

 8        LET JUDGMENT BE ENTERED ACCORDINGLY.

 9

10              DATED: October 29, 2018.

11

12                                                /s/
                                            CHARLES F. EICK
13                                  UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

25        14
               The Court has not reached any other issue raised by
26   Plaintiff except insofar as to determine that reversal with a
     directive for the immediate payment of benefits would not be
27   appropriate at this time. “[E]valuation of the record as a whole
     creates serious doubt that [Plaintiff] is in fact disabled.” See
28   Garrison v. Colvin, 759 F.3d at 1021.

                                           29
